Citation Nr: 1526062	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar disc disease (back disability). 


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to September 1981 and from March 1982 to August 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an August 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete hearing transcript has been associated with the electronic claims file on the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2014 hearing, the Veteran asserted worsening of his service-connected back disability.  In his testimony, the Veteran reported increased pain, muscle spasms, and decreased range of motion in his back affecting his ability to bend and to lift items.  The Veteran also reported radiculopathy described as shooting pain down his buttocks and legs.  

In rating service-connected disabilities, VA relies upon several objective measures, including VA examinations and treatment records, in addition to the subjective statements provided by a veteran.  Unfortunately, the objective information of record is old and requires updating.  The last VA back examination took place in August 2011, nearly four (4) years ago, and the most recent treatment records are from April 2014.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment related to the Veteran's back since April 2014.  

2.  Schedule the Veteran for examinations to assess the nature and severity of the service-connected back disability, to include a neurological examination to assess the Veteran's claims of lower extremity radiculopathy and evaluate the etiology and severity of these symptoms.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




